



RENEWAL
TRUCKING TRANSPORTATION SERVICES AGREEMENT
This RENEWAL TRUCKING TRANSPORTATION SERVICES AGREEMENT (this “Agreement”) is
dated on April 10, 2017, but effective as of April 1, 2017 (the “Effective
Date”), by and between Tesoro Logistics Operations LLC, a Delaware limited
liability company (“TLO”), and Tesoro Refining & Marketing Company LLC, a
Delaware limited liability company (“TRMC”), collectively referred to as
“Parties,” and each individually, as a “Party”.
RECITALS
WHEREAS, TLO and TRMC entered into that certain Second Amended and Restated
Trucking Transportation Services Agreement dated as of March 26, 2013 (the
“Amended Trucking TSA”), which the Parties agree shall be terminated effective
on the Effective Date of this Agreement, except for any payment obligations
which shall survive the termination thereof;
WHEREAS, the Parties desire to renew hereunder certain of the terms contained in
the Amended Trucking TSA;
WHEREAS, Tesoro High Plains Pipeline Company LLC, a Delaware limited liability
company an indirectly wholly-owned subsidiary of TLO (“THPP”), owns a pipeline
system that currently transports crude petroleum from origins in the states of
Montana and North Dakota to Mandan, North Dakota (the “High Plains System”);
WHEREAS, TLO owns and operates a truck-based crude petroleum gathering operation
for the High Plains System, using a combination of proprietary and third party
trucks dispatched and scheduled by TLO as well as certain Truck Unloading
facilities adjacent to the High Plains System;
WHEREAS, TRMC desires and has requested that TLO (i) cause to be gathered by
truck certain crude petroleum from wellheads, fields, control tank batteries or
related collection points in the Williston Basin/Bakken Shale area, (ii)
coordinate the truck pick-up and delivery of such crude petroleum to the High
Plains System or other destinations, (iii) provide TRMC with certain ancillary
services with respect to such truck gathering pick-up transportation and
delivery, subject to and upon the terms and conditions of this Agreement, and
(iv) allow the use of certain Truck Unloading Facilities for delivery of TRMC’s
crude petroleum into the High Plains System;
WHEREAS, in connection with the foregoing, TRMC and TLO have agreed that TLO
will gather, coordinate the pickup of, transport and deliver such trucked crude
petroleum, as well as provide the aforementioned ancillary services and use of
the Truck Unloading Facilities, pursuant to the terms of this Agreement; and
WHEREAS, the Parties are willing to agree to the foregoing, subject to the terms
and conditions contained herein.
NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties to this Agreement hereby agree as follows:
1.DEFINITIONS
(a)Definitions. Capitalized terms used throughout this Agreement shall have the
meanings set forth below, unless otherwise specifically defined herein.


1 of 24

--------------------------------------------------------------------------------





“Actual Barrels Gathered” means Barrels of crude petroleum that are physically
gathered from wellheads, fields, control tank batteries or related collection
points in the Williston Basin/Bakken Shale area or other areas by mutual
agreement and delivered to (i) any of the 13 proprietary truck unloading
facilities of TLO set forth in Schedule I, (ii) other delivery points for
movement into the High Plains System, or (iii) third party destinations.
“Agreement” has the meaning set forth in the Preamble.
“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.
“Barrel” means a volume equal to 42 U.S. gallons of 231 cubic inches each, at 60
degrees Fahrenheit under one atmosphere of pressure.
“bpd” means Barrels per day.
“$” means U.S. Dollars.
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York, New York are open for the general transaction of business.
“Confidential Information” means all confidential, proprietary or non-public
information of a Party, whether set forth in writing, orally or in any other
manner, including all non-public information and material of such Party (and of
companies with which such Party has entered into confidentiality agreements)
that another Party obtains knowledge of or access to, including non-public
information regarding products, processes, business strategies and plans,
customer lists, research and development programs, computer programs, hardware
configuration information, technical drawings, algorithms, know-how, formulas,
processes, ideas, inventions (whether patentable or not), trade secrets,
schematics and other technical, business, marketing and product development
plans, revenues, expenses, earnings projections, forecasts, strategies, and
other non-public business, technological, and financial information.
“Credit” has the meaning set forth in Section 6(b).
“Effective Date” shall have the meaning set forth in the first paragraph.
“Excess Volumes” has the meaning set forth in Section 2(b).
“Extension Term” has the meaning set forth in Section 3.
“Force Majeure” means circumstances not reasonably within the control of TLO and
which, by the exercise of due diligence, TLO is unable to prevent or overcome
that prevent performance of TLO’s obligations, including: acts of God, strikes,
lockouts or other industrial disturbances, wars, riots, fires, floods, storms,
orders of courts or Governmental Authorities, explosions, terrorist acts,
breakage, accident to machinery, storage tanks or lines of pipe and inability to
obtain or unavoidable delays in obtaining material or equipment and similar
events.
“Force Majeure Notice” has the meaning set forth in Section 15(a).




2 of 24

--------------------------------------------------------------------------------





“Force Majeure Period” has the meaning set forth in Section 15(a).
“General Partner” means the general partner of Tesoro Logistics LP.
“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.
“High Plains System” has the meaning set forth in the Recitals.
“Initial Term” has the meaning set forth in Section 3.
“Mandan Refinery” means the petroleum refinery owned by TRMC and located in
Mandan, North Dakota.
“Maximum Volume” means an average of 50,000 bpd per month.
“Minimum Volume Commitment” means from and after the Effective Date, a Monthly
average of 20,000 bpd for the Term of this Agreement.
“Month” or “Monthly” means or references a calendar month.
“Notice Period” has the meaning set forth in Section 16(a).
“Partnership Change of Control” means Tesoro Corporation ceasing to possess,
directly or indirectly, the power to direct or cause the direction of the
management and policies of the General Partner, whether through ownership of
voting securities, by contract, or otherwise.
“Party” or “Parties” has the meaning set forth in the Preamble.
“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.
“Receiving Party Personnel” has the meaning set forth in Section 21(d).
“Quarter” shall mean a calendar quarter.
“Quarterly Shortfall Payment” has the meaning set forth in Section 6(b).
“Quarterly Volume Shortfall” has the meaning set forth in Section 6(b).
“Shortfall Rate” shall be an amount stated in a Trucking Service Order, as set
forth in Section 6(b).
“Suspension Notice” has the meaning set forth in Section 16(a).
“Tank Usage Rate” has the meaning set forth in Section 5(a).








3 of 24

--------------------------------------------------------------------------------





“Term” has the meaning set forth in Section 3.
“THPP” has the meaning set forth in the Recitals.
“TLO” has the meaning set forth in the Preamble.
“TRMC” has the meaning set forth in the Preamble.
“Truck Gathering Services” means the collection, loading, gathering
transportation and delivery and of crude petroleum from origins at wellheads,
fields, tank batteries, truck dispatch racks or similar collection points to
unloading facilities of pipelines, rail car loading facilities, storage
terminals, refineries or similar receipt points, including ancillary scheduling,
dispatching and accounting/data services related to such crude petroleum
deliveries, including, but not limited to, any services set forth in a Trucking
Service Order.
“Trucking Rate” has the meaning set forth in Section 5(b).
“Trucking Service Order” has the meaning set forth in Section 5(a).
“Truck Unloading Facilities” shall mean TLO’s proprietary crude petroleum tanks
and related truck unloading facilities listed on Schedule I, located adjacent to
injection points along the High Plains System.
2.VOLUME COMMITMENT AND SCOPE OF AGREEMENT
(a)    TRMC guarantees that during the Term, (i) TRMC will request that TLO
perform Truck Gathering Services each Month for at least the Minimum Volume
Commitment each Month of crude petroleum (A) to be received from wellheads,
fields, control tank batteries or related collection points in the Williston
Basin/Bakken Shale area of Montana and North Dakota and (B) to be delivered to
TLO’s proprietary Truck Unloading Facilities, or to other destinations in North
Dakota and Montana, whether or not on the High Plains System (C) or to be
received and delivered from or to other locations as mutually agreed upon
between the parties and set forth in a Trucking Service Order, or, (ii) in the
event that TRMC fails to request that TLO do the foregoing, shall remit to TLO
the Quarterly Shortfall Payment referred to in Section 7(b) below.
(b)    TRMC may request pursuant to a Trucking Service Order, as described
below, that volumes of crude petroleum in excess of the Minimum Volume
Commitment be gathered, transported and delivered by TLO (“Excess Volumes”).
Both the Minimum Volume Commitment and any Excess Volumes gathered and delivered
by TLO shall be gathered and transported at the Trucking Rate specified in the
applicable Trucking Service Order.
(c)    TRMC may request that volumes of crude petroleum in excess of the Maximum
Volume be gathered, transported and delivered by TLO. In any month where TRMC
nominates such incremental volumes, TLO and TRMC shall set forth the agreed
applicable rate structure for the incremental volumes in a Trucking Service
Order. Upon execution of the applicable Trucking Service Order, TLO shall haul
the incremental volumes at the agreed upon rates. If a Trucking Service Order
for the incremental rate structure is not agreed upon, TLO will not be obligated
to haul the incremental volumes.
    


4 of 24

--------------------------------------------------------------------------------





(d)    TLO shall provide TRMC with exclusive dedicated use of the Truck
Unloading Facilities listed on Schedule I for the unloading of TRMC’s crude
petroleum to be delivered into the High Plains System.
(e)    If THPP or any third party constructs any new pipeline (gathering or
otherwise) such that the High Plains System is expanded or extended to any
production location (i.e., wellheads, fields or control tank batteries) for
volumes of crude petroleum that TRMC is at that time paying TLO to gather by
truck, then TRMC will be entitled to a reduction in the Minimum Volume
Commitment to account for these new pipeline-gathered volumes, such reduction to
be commensurate with the reduced truck gathering volumes and mutually agreed
upon by the Parties. Reductions for volumes transported on the new pipeline
extension to the Marathon Connelly Hub are already addressed in the definition
of the Minimum Volume Commitment, and there will be no further reduction related
to those volumes.
(f)    TRMC may apply any volumes of crude petroleum that are (i) either (A)
purchased by third parties from TRMC or (B) purchased by TRMC on a delivered
basis to the Truck Unloading Facilities and (ii) transported by TLO under
contract with the applicable third party (a “Third Party Customer”) towards
TRMC’s Minimum Volume Commitment hereunder, provided however that the third
party transportation rate with TLO is equal to the Trucking Rate set forth on
the Trucking Service Order. In the event that such third party transportation
rate with TLO is less than the Trucking Rate, TRMC shall pay TLO the difference
between such rates.
    (g)    If a Third Party Customer cancels their trucking contract with TLO
due to TLO’s inability to meet such Third Party Customer’s minimum customer
service requirements, TRMC may reduce any volumes purchased under that Third
Party Customer agreement that were previously trucked by TLO from the Minimum
Volume Commitment; provided however, that TRMC shall provide TLO with thirty
(30) days’ prior written notice of such intention to reduce the Minimum Volume
Commitment so that TLO may attempt to cure any issues with the Third Party
Customer and resume performing services with such Third Party Customer.
3.TERM; HESS AGREEMENT
The initial term of this Agreement shall be for a period of one (1) year
following the Effective Date (the “Initial Term”) and will continue thereafter
on a month to month basis (the “Extension Term”) with either Party having the
right to terminate by giving the other Party at least ninety (90) days’ written
notice prior to the expiration of the Initial Term or Extension Term, as
applicable. The Initial Term and the Extension Term, if applicable, thereof
shall be referred to herein as the “Term”. Provided, however, that if Hess
Trading Corporation (“Hess”) and TRMC do not renew or otherwise extend the term
of their existing agreement (which commenced on July 1, 2015, TS130101 as
amended) by June 30, 2017 then, upon TRMC providing TLO with ninety (90) Days
prior written notice, the Minimum Volume Commitment shall be decreased to a
Monthly average of 10,000 bpd for the remaining Term of this Agreement.
4.INTENTIONALLY OMITTED
5.TRUCKING SERVICE ORDERS; ADJUSTMENTS AND REIMBURSEMENTS FOR CAPITAL
EXPENDITURES
(a)In addition to the Minimum Volume Commitment set forth in this Agreement, TLO
and TRMC may enter into trucking service orders substantially in the form
attached hereto as Exhibit A (each, a “Trucking Service Order”). Upon a request
by TRMC pursuant to this Agreement or as


5 of 24

--------------------------------------------------------------------------------





deemed necessary or appropriate by TLO in connection with the services to be
delivered pursuant hereto, TLO shall generate a Trucking Service Order to set
forth the specific terms and conditions for providing the applicable services
described therein and the applicable fees to be charged for such services. No
Trucking Service Order shall be effective until fully executed by both TLO and
TRMC.
(b)Items available for inclusion on a Trucking Service Order include, but are
not limited to, the following:
(i)any additional or ancillary Truck Gathering Services;
(ii)the amount of requested Excess Volumes;
(iii)the tank usage rate for all Barrels unloaded from trucks into the Truck
Unloading Facilities, subject to adjustment as set forth in this Agreement or
any Trucking Service Order (the “Tank Usage Rate”);
(iv)trucking rates to be paid by TRMC, including the applicable dispatch fee and
minimum rate components thereof (if applicable), subject to adjustment as set
forth in this Agreement or any Trucking Service Order (the “Trucking Rate”); and
(v)quarterly rate adjustments in excess of those in Section 5(e) and the annual
agreement between the parties upon five third party carriers.
(vi)additional receipt and delivery locations mutually agreed upon between the
Parties.
(c)In case of any conflict between the terms of this Agreement and the terms of
any Trucking Service Order, the terms of the applicable Trucking Service Order
shall govern.
(d)The Tank Usage Rate, the Trucking Rate, and the Shortfall Rate shall be
adjusted annually on the first day of the Month in which the anniversary date of
the Effective Date falls, by a percentage equal to the change in the CPI-U (All
Urban Consumers), as reported by the U.S. Bureau of Labor Statistics.
(e)TLO shall make the following Monthly adjustments to the rates being charged
hereunder or under any Trucking Service Order:
(i)
a Monthly per mile adjustment to the mileage rate components of the Trucking
Rate to cover any increase in fuel prices (as determined by reference to the
U.S. Energy Information Administration’s On-Highway Diesel Prices for the Rocky
Mountain Region against a baseline of January 2017) incurred or experienced by
TLO in connection with providing Truck Gathering Services under this Agreement;
and

(ii)
a Monthly surcharge on the services provided hereunder to cover TRMC's
proportionate share of the increased costs of complying with any new laws or
regulations that affect the services provided to TRMC, if after TLO has made
commercially reasonable efforts to mitigate the effect of such laws or
regulations, such new laws or regulations require TLO to make substantial and
unanticipated capital expenditures. Any such Monthly surcharge shall be set
forth in a Trucking Service Order. If the Monthly surcharge increases rates on
deliveries of crude oil by over 15% from the



6 of 24

--------------------------------------------------------------------------------





rates that would have otherwise been applicable, then TRMC may terminate this
Agreement as to the affected volumes and receive a credit against the Minimum
Volume Commitment for the volumes that would have otherwise been trucked
hereunder.
(f)    Reimbursements. TRMC shall reimburse TLO for the following:
(i)
Actual costs of any capital expenditures TLO or THPP agrees to make at TRMC’s
request pursuant to a Trucking Service Order to provide additional Truck
Gathering Services hereunder, other than capital expenditures required for TLO
(A) to continue to provide those Truck Gathering Services specified hereunder or
(B) to handle the Minimum Volume Commitment increases specified herein; and

(ii)
All taxes (other than income taxes, gross receipt taxes and similar taxes) that
TLO incurs on TRMC’s behalf for the services TLO provides to TRMC under this
Agreement or any Trucking Service Order, if such reimbursement is not prohibited
by law.

6.PAYMENTS
(a)    Payments for Minimum Volume Commitment, etc.: TLO shall invoice TRMC on a
Monthly basis and TRMC shall pay all amounts due (including any Quarterly
Shortfall Payments, as defined herein, and payments for Excess Volumes) no later
than ten (10) calendar days after TRMC's receipt of TLO's invoices. Any past due
amounts owed by TRMC to TLO shall accrue interest, payable on demand, at the
rate of eight percent (8.00%) per annum from the due date of the payment through
the actual date of payment.
(b)    Quarterly Shortfall Payment: If, during any Month, TRMC fails to request
in good faith that TLO cause to be gathered an amount of crude petroleum equal
to the Minimum Volume Commitment for such Month, then TRMC shall pay to TLO an
amount (the “Quarterly Shortfall Payment”) equal to (i) the Quarterly Volume
Shortfall (ii) multiplied by the Shortfall Rate. The “Shortfall Rate” shall be
an amount stated in an applicable Trucking Service Order, adjusted for inflation
as provided in Section 5(d). The “Quarterly Volume Shortfall” for any Quarter
shall mean the volume of Barrels by which (x) the product of (A) the Minimum
Volume Commitment (B) multiplied by the number of days in any given Quarter (y)
exceeds the Actual Barrels Gathered by TLO during such Month. [(QVS = MVC x
days) - ABG].
7.SERVICES PROVIDED BY TLO; VOLUME LOSSES
(a)    Summary of Services: In consideration of TRMC’s Minimum Volume Commitment
and the fees and charges specified in Section 5, pursuant to this Agreement and
any Trucking Service Order, TLO shall provide the Truck Gathering Services and
the use of TLO’s Truck Unloading Facilities at the sites listed in Schedule I to
allow deliveries of TRMC’s crude petroleum into the High Plains System.
(b)    Truck Unloading Facilities: TLO shall maintain the Truck Unloading
Facilities in good operating condition, subject to normal wear and tear, force
majeure and normal deterioration. If a Truck Unloading Facility becomes unusable
due to damage or condition, then TLO shall promptly repair or replace the
defective facilities, so long as it is commercially practical to do so and
permitted under applicable laws and regulations. If TLO does not believe that it
is commercially practical to replace facilities at a site due to limited volumes
or unusual conditions that exist at such site, then


7 of 24

--------------------------------------------------------------------------------





it shall notify TRMC, and the parties shall set forth in a Trucking Service
Order any revised terms that could allow such site to be reopened, and if the
parties do not agree to reopen the site, then it shall be removed from Schedule
I. If TLO constructs or adds (by purchase or otherwise) additional truck
unloading facilities adjacent to the High Plains System, then TLO shall
supplement, modify or otherwise update Schedule I attached hereto, specifying
such new truck unloading facility, provide an updated Schedule I to TRMC as soon
as reasonably practicable, but in any event before TLO brings such truck
unloading facility into operation. Notwithstanding the above, TLO may provide
additional truck unloading facilities for the use of third parties who desire to
deliver crude oil into the High Plains System, provided that such use does not
allow the commingling of third party crude oil with TRMC’s crude oil in the
Truck Unloading Facilities or otherwise interfere with TRMC’s rights to use the
existing Truck Unloading Facilities and the Truck Gathering Services.
(c)    Transport Vehicles: TLO shall ensure that all transport vehicles used
will be clean and free of contaminants, will be in compliance with all state and
federal laws and regulations and designated as the proper container for the
crude petroleum being transported. TLO will also ensure that all drivers of
these transport vehicles will be adequately trained and qualified to perform the
services stated herein.
(d)    Scheduling/Dispatch/Pick-Up: Requests for the gathering of crude
petroleum under this Agreement or any Trucking Service Order shall be made by
TRMC and/or its crude petroleum suppliers on a “call and demand” basis. TLO will
schedule and dispatch all pick-ups of crude petroleum requested by TRMC or its
crude petroleum suppliers on such “call and demand” basis.
(e)    Loading/Transporting: TLO shall load only that crude petroleum which it
is authorized to load pursuant to directions received from TRMC and/or its crude
petroleum suppliers or in accordance with this Agreement or any Trucking Service
Order. The quality and quantity of the crude petroleum received by TLO shall be
determined by sampling, verification and measurement conducted by TLO, THPP or
third party operator of a receipt or delivery point. TLO shall not mix different
grades of crude petroleum, unless authorized by TRMC, or adulterate the crude
petroleum with motor fuel or with any chemical or other material whatsoever. The
crude petroleum hauled on a transport truck or stored in a TLO Truck Unloading
Facility prior to loading a new delivery must be compatible with the crude
petroleum that is being loaded or stored so as to not cause contamination of
loaded or stored crude petroleum. TRMC as part of its quality control may test
the quality of crude petroleum delivered by TLO. TLO agrees to abide by the
quality control procedures mutually agreed by the parties from time to time.
TRMC shall at all times retain title to the crude petroleum gathered,
transported and delivered by TLO hereunder and shall remain responsible for all
risk of loss, damage, deterioration, or contamination as to such crude
petroleum, except for that caused by the gross negligence, willful misconduct or
breach of this Agreement or any Trucking Service Order by TLO, its agents,
employees or contractors.
(f)    Delivery: Immediately upon receipt of crude petroleum from any designated
pick-up location, TLO shall safely and expeditiously transport the crude
petroleum to its applicable Truck Unloading Facility or other destination as
provided for in Section 2(a). Upon arrival at such Truck Unloading Facility or
other destination, TLO shall unload the crude petroleum in compliance with this
Agreement or any Trucking Service Order unless otherwise specified in writing.
(g)    Accounting/Data Services: TLO shall maintain a true and correct set of
records to include but not be limited to, invoices, bills of lading, receipt
tickets, transportation records, and delivery tickets, showing the date, crude
petroleum amounts, receipt location and delivery location for all crude
petroleum transported, and sufficient other detail to permit reasonable
verification or


8 of 24

--------------------------------------------------------------------------------





correction of any charges to TRMC hereunder or under any Trucking Service Order.
TLO will provide TRMC with a secure electronic data feed, which shall accurately
report all the above information and other information mutually agreed upon by
the Parties on a current daily basis. TLO shall maintain such records for a
period not less than five (5) years after performance of services hereunder
pursuant to its corporate retention policy. TRMC, or its representatives, may,
from time to time, at TRMC's expense, audit any such records and TLO agrees to
permit TRMC, or its representative, access to examine and audit such records at
all reasonable times during normal business hours. TLO shall promptly refund to
TRMC any amounts paid by TRMC in excess of amounts properly payable under the
terms of the Agreement or any Trucking Service Order.
(h)    Volume Losses: TLO shall have no obligation to measure volume gains and
losses and shall have no liability whatsoever for physical losses incurred in
the normal course of operations that may result from the handling and
transporting of crude petroleum through trucks that TLO uses to perform Truck
Gathering Services or from the Truck Unloading Facilities, except if such losses
are caused by the gross negligence, willful misconduct or breach of this
Agreement or any Trucking Service Order of TLO, its agents, employees or
contractors, as further described in Section 12 herein.
8.SAFETY/PREVENTION
TLO agrees that transportation services provided hereunder or under any Trucking
Service Order shall be conducted in a safe manner which meets or exceeds
regulatory and industry standards for transportation of crude petroleum. TLO
shall comply with all applicable federal, state, and local rules, regulations
and orders as well as TRMC’s rules, policies and procedures regarding safety,
delivery, health, and fire protection. TLO shall only use vehicles under this
Agreement and any Trucking Service Order that meet all requirements and
standards promulgated by applicable regulatory authorities, including but not
limited to, the Department of Transportation, the Occupational Safety and Health
Administration, and the Environmental Protection Agency. TLO shall only use
under this Agreement and any Trucking Service Order such employees that have
been properly instructed, trained and certified as to the characteristics and
safe loading, handling, hauling, delivery, and unloading methods associated with
crude petroleum. TLO shall ensure that its employees comply with all safety
rules to avoid, injury to workers and others, and damage to equipment and
property.
9.ACCIDENT REPORTING/HAZARDOUS CONDITIONS
TLO shall use its best efforts to reduce and minimize accidents arising in
connection with the services and shall promptly report to TRMC all accidents or
occurrences resulting in injuries to the General Partner’s employees or third
parties and damage to TRMC’s or third parties’ property, arising out of or
during the performance of services under this Agreement or any Trucking Service
Order. All incidents such as spills, property damage or injury shall be
immediately reported to the applicable Truck Unloading Facility's attendant and
to CHEMTREC at 1-800-424-9300, Customer Number 22014. The numbers provided
herein may be revised by TRMC and shall become effective upon notice to TLO. TLO
shall provide TRMC a written incident report within twenty-four (24) hours of
the accident or occurrence, followed promptly by any material information that
becomes reasonably available to TLO with respect thereto. In the event there is
a release of crude petroleum or damage to the environment, TLO shall clean up
such spill and remediate such damage in accordance with Applicable Law, and if a
Clean and Clear letter from the applicable oversight agency is provided to TLO,
a copy of such Clean and Clear letter will be sent TRMC promptly after its
receipt thereof. TLO shall inform TRMC of any notices, warnings, or asserted
violations issued by any Governmental Authorities relative to any service
performed by TLO pursuant to this Agreement


9 of 24

--------------------------------------------------------------------------------





or any Trucking Service Order. In the event TLO becomes aware of any
environmental, health or safety conditions that violate any Applicable Law or
any other conditions concerning the Truck Unloading Facilities, any of TRMC’s
premises or facilities that create a hazardous condition, TLO shall immediately
provide TRMC with telephonic notice at the numbers set forth herein, informing
TRMC about the details of the condition.
TLO shall use its best efforts to prevent and minimize hazardous conditions
arising as a result of its services hereunder. TLO shall clean up all crude
petroleum spills if any, and debris originating from the transport truck before
leaving the site. Upon request, TLO shall provide a copy of the applicable Spill
Prevention and Response Plan specified in Section 10 below to TRMC, and TLO must
meet minimum requirements for rapid response and short-term containment. If TRMC
believes TLO does not respond in a proportionate and urgent manner to any type
of hazard, TRMC may respond and any such response shall not be considered an act
as a volunteer, and TLO will be liable for the cost of the TRMC response.
10.SPILL PREVENTION AND RESPONSE PLAN
TLO must have a written Spill Prevention and Response Plan for each Truck
Unloading Facility and otherwise in accordance with 49 CFR Parts 130.1-130.33.
TLO must provide TRMC with a copy of the written plan and a letter stating their
employees have been properly trained in accordance with the plan and the above
regulation.
11.INSURANCE
TLO shall, at its sole cost and expense, obtain and maintain in force during the
Term, the insurance set forth on Exhibit B, and abide by the terms and
conditions specified therein. Notwithstanding the foregoing, it is agreed and
acknowledged by the Parties that the fees and other charges provided herein do
not include any insurance on TRMC’s crude petroleum while in the custody of TLO,
which insurance will be the responsibility of TRMC. Except as otherwise
specifically provided for in this Agreement, TLO shall not be responsible for
any type of casualty or other loss to TRMC’s crude petroleum.
12.INDEMNITY
(a)    Notwithstanding anything else contained in this Agreement, TLO shall
release, defend, protect, indemnify, and hold harmless TRMC from and against any
and all demands, claims (including third-party claims), losses, costs, suits, or
causes of action (including, but not limited to, any judgments, losses,
liabilities, fines, penalties, expenses, interest, reasonable legal fees, costs
of suit, and damages, whether in law or equity and whether in contract, tort, or
otherwise) for or relating to: (i) personal or bodily injury to, or death of the
employees of TRMC and, as applicable, its carriers, contractors, customers,
representatives, and agents; (ii) loss of or damage to any property, products,
material, and/or equipment belonging to TRMC and, as applicable, its carriers,
customers, representatives, and agents, and each of their respective affiliates,
contractors, and subcontractors (except for those volume losses provided for in
Section 7); (iii) loss of or damage to any other property, products, material,
and/or equipment of any other description (except for those volume losses
provided for in Section 7), and/or personal or bodily injury to, or death of any
other person or persons; and with respect to clauses (i) through (iii) above,
which is caused by or resulting in whole or in part from the acts and omissions
of TLO in connection with the ownership or operation of the trucking gathering
and storage operations, the Truck Unloading Facilities or the Trucking Gathering
Services provided hereunder, and, as applicable, its contractors,
representatives, and agents, or those of their respective employees with respect
to such matters; and (iv) any losses


10 of 24

--------------------------------------------------------------------------------





incurred by TRMC due to violations of this Agreement by TLO, or, as applicable,
its customers, representatives, and agents; PROVIDED THAT TLO SHALL NOT BE
OBLIGATED TO INDEMNIFY OR HOLD HARMLESS TRMC FROM AND AGAINST ANY CLAIMS TO THE
EXTENT THEY RESULT FROM THE BREACH OF CONTRACT, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF TRMC.
(b)    Notwithstanding anything else contained in this Agreement, TRMC shall
release, defend, protect, indemnify, and hold harmless TLO and, and each of its
respective affiliates, officers, directors, shareholders, agents, employees,
successors-in-interest, and assignees from and against any and all demands,
claims (including third-party claims), losses, costs, suits, or causes of action
(including, but not limited to, any judgments, losses, liabilities, fines,
penalties, expenses, interest, reasonable legal fees, costs of suit, and
damages, whether in law or equity and whether in contract, tort, or otherwise)
for or relating to: (i) personal or bodily injury to, or death of the employees
of TLO and, as applicable, its carriers, contractors, customers,
representatives, and agents; (ii) loss of or damage to any property, products,
material, and/or equipment belonging to TLO and, as applicable, its carriers,
customers, representatives, and agents, and each of their respective affiliates,
contractors, and subcontractors (except for those volume losses provided for in
Section 7); (iii) loss of or damage to any other property, products, material,
and/or equipment of any other description (except for those volume losses
provided for in Section 7), and/or personal or bodily injury to, or death of any
other person or persons; and with respect to clauses (i) through (iii) above,
which is caused by or resulting in whole or in part from the acts and omissions
of TRMC in connection with TRMC’s and TRMC’s customers’ use of the trucking,
gathering and storage operations, the Truck Unloading Facilities and the
Trucking Gathering Services provided hereunder or TRMC’s crude petroleum
unloaded and stored hereunder, and, as applicable, its contractors, carriers,
customers, representatives, and agents, or those of their respective employees
with respect to such matters; and (iv) any losses incurred by TLO due to
violations of this Agreement by TRMC, or, as applicable, its carriers,
customers, representatives, and agents; PROVIDED THAT TRMC SHALL NOT BE
OBLIGATED TO INDEMNIFY OR HOLD HARMLESS TLO FROM AND AGAINST ANY CLAIMS TO THE
EXTENT THEY RESULT FROM THE BREACH OF CONTRACT, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF TLO.
13.LIMITATION ON LIABILITY
Notwithstanding anything to the contrary contained herein, neither Party shall
be liable or responsible to the other Party or such other Party’s affiliated
Persons for any consequential, incidental, or punitive damages, or for loss of
profits or revenues (collectively referred to as “special damages”) incurred by
such Party or its affiliated Persons that arise out of or relate to this
Agreement, regardless of whether any such claim arises under or results from
contract, tort, or strict liability; provided that the foregoing limitation is
not intended and shall not affect special damages imposed in favor of
unaffiliated Persons that are not Parties to this Agreement.
14.TERMINATION; RIGHT TO ENTER NEW AGREEMENT
(a)Termination for Default. A Party shall be in default under this Agreement if:
(i)the Party materially breaches any provision of this Agreement and such breach
is not cured within fifteen (15) Business Days after notice thereof (which
notice shall describe such breach in reasonable detail) is received by such
Party; or
(ii)the Party (A) files a petition or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any


11 of 24

--------------------------------------------------------------------------------





bankruptcy, insolvency, reorganization or similar Applicable Law, or has any
such petition filed or commenced against it, (B) makes an assignment or any
general arrangement for the benefit of creditors, (C) otherwise becomes bankrupt
or insolvent (however evidenced) or (D) has a liquidator, administrator,
receiver, trustee, conservator or similar official appointed with respect to it
or any substantial portion of its property or assets.
If either of the Parties is in default as described above, then (i) if TRMC is
in default, TLO may or (ii) if TLO is in default, TRMC may: (A) notwithstanding
the terms of Section 3, terminate this Agreement upon notice to the defaulting
Party; (B) withhold any payments due to the defaulting Party under this
Agreement; and/or (C) pursue any other remedy at law or in equity.    
(b)    Right to Enter New Agreement. Upon termination of this Agreement for
reasons other than (i) a default by TRMC, and (ii) any other termination of this
Agreement initiated by TRMC pursuant to Section 16 or (iii) the expiration of
the Term, TRMC shall have the right to require TLO to enter into a new trucking
transportation services agreement with TRMC that (A) is consistent with the
terms set forth in this Agreement, and (B) has commercial terms that are, in the
aggregate, equal to or more favorable to TLO than fair market value terms as
would be agreed by similarly-situated parties negotiating at arm’s length;
provided, however, that the term of any such new trucking transportation
services agreement shall not extend beyond April 30, 2031.
15.FORCE MAJEURE
(a)    As soon as possible upon the occurrence of a Force Majeure, TLO shall
provide TRMC with written notice of the occurrence of such Force Majeure (a
“Force Majeure Notice”). TLO shall identify in such Force Majeure Notice the
approximate length of time that TLO reasonably believes in good faith such Force
Majeure shall continue (the “Force Majeure Period”).
(b)    TLO’s obligations may be temporarily suspended during the occurrence of,
and for the entire duration of, a Force Majeure that prevents TLO from gathering
the Minimum Volume Commitment hereunder and delivering such Minimum Volume
Commitment into the High Plains System. If, for reasons of Force Majeure, TLO is
prevented from gathering volumes equal to the full Minimum Volume Commitment,
then TRMC’s obligation to cause TLO to gather the Minimum Volume Commitment
shall be reduced to the extent that TLO is prevented from gathering the full
Minimum Volume Commitment. At such time as TLO is capable of gathering volumes
equal to the Minimum Throughput Commitment, TRMC’s obligation to ship the full
Minimum Volume Commitment shall be restored.
16.SUSPENSION OF REFINERY OPERATIONS
(a)    In the event that TRMC decides to permanently or indefinitely suspend
refining operations at the Mandan Refinery for a period that shall continue for
at least twelve (12) consecutive Months, TRMC may provide written notice to TLO
of TRMC’s intent to terminate this Agreement (the “Suspension Notice”). Such
Suspension Notice shall be sent at any time after TRMC has publicly announced
such suspension and, upon the expiration of the twelve (12) Month period
following the date such notice is sent (the “Notice Period”), this Agreement
shall terminate. If TRMC publicly announces, more than two (2) Months prior to
the expiration of the Notice Period, its intent to resume operations at the
Mandan Refinery, then the Suspension Notice shall be deemed revoked, and the
applicable portion of this Agreement shall continue in full force and effect as
if such Suspension Notice had never been delivered.


12 of 24

--------------------------------------------------------------------------------





(b)    If refining operations at the Mandan Refinery are suspended for any
reason (including refinery turnaround operations and other scheduled
maintenance), then TRMC shall remain liable for Quarterly Shortfall Payments
under this Agreement for the duration of the suspension, unless and until this
Agreement is terminated as provided above. TRMC shall provide at least thirty
(30) days prior written notice of any suspension of operations at the Mandan
Refinery due to a planned turnaround or scheduled maintenance.
17.COMPLIANCE WITH LAWS
(a)    Both Parties, in carrying out the terms and provisions of this Agreement
and any Trucking Service Order, shall comply with all present and future
Applicable Laws of any Governmental Authority having jurisdiction.
(b)    Prior to transporting any crude petroleum covered hereunder or under any
Trucking Service Order, TLO shall make or cause to be made, the following
certifications on the delivery receipt or bill of lading covering the crude
petroleum received if required by 49 CFR 172.204, or such other certification(s)
as may be required by applicable law:


“This is to certify that the above-named materials are properly classified,
described, packaged, marked and labeled, and are in proper condition for
transportation according to the applicable regulations of the Department of
Transportation.
TLO hereby certifies that the cargo tank used for this shipment is a proper
container for the commodity loaded therein and complies with Department of
Transportation specification and certifies that cargo tank is properly placarded
and marked to comply with regulations pertaining to hazardous materials.”
(c)    TLO shall secure and maintain current all required permits, licenses,
certificates, and approvals for the services to be provided hereunder. TLO and
any authorized subcontractors shall specifically comply with all Applicable Law.
18.GOVERNMENT REGULATION
(a)    Crude Petroleum Certification. Each Party certifies that none of the
crude petroleum covered by this Agreement will be produced or withdrawn from
storage in violation of any Applicable Law.
(b)     Applicable Law. The Parties are entering into this Agreement in reliance
upon and shall fully comply with all Applicable Law which directly or indirectly
affect the crude petroleum gathered hereunder, or any receipt, throughput,
delivery, transportation, handling or storage of crude petroleum hereunder or
the ownership, operation or condition of the gathering operation, trucks and
truck unloading facilities. Each Party shall be responsible for compliance with
all Applicable Laws associated with such Party’s respective performance
hereunder and the operation of such Party’s facilities, and, including without
limitation, any and all required certifications required by the Department of
Transportation. In the event any action or obligation imposed upon a Party under
this Agreement or any Trucking Service Order shall at any time be in conflict
with any requirement of Applicable Law, then this Agreement and any applicable
Trucking Service Order, shall immediately be modified to conform the action or
obligation so adversely affected to the requirements Applicable Law, and all
other provisions of the Agreement and any applicable Trucking Service Order
shall remain effective.


13 of 24

--------------------------------------------------------------------------------





(c)    New Or Changed Applicable Law: If during the Term, any new Applicable Law
becomes effective or any existing Applicable Law are or its interpretations is
materially changed, which change is not addressed by another provision of this
Agreement or a Trucking Service Order and has a material adverse economic impact
upon a Party, either Party, acting in good faith, shall have the option to
request renegotiation of the relevant provisions of this Agreement or a Trucking
Service Order with respect to future performance. The Parties shall then meet
and negotiate in good faith amendments to this Agreement or to an applicable
Trucking Service Order that will conform this Agreement to the new Applicable
Law while preserving the Parties’ economic, operational, commercial and
competitive arrangements in accordance with the understandings set forth herein.
19.ASSIGNMENT; PARTNERSHIP CHANGE OF CONTROL
(a)    TRMC shall not assign any of its rights or obligations under this
Agreement or any Trucking Service Order without TLO’s prior written consent,
which consent shall not be unreasonably withheld, conditioned or delayed;
provided, however: that TRMC may assign this Agreement or any Trucking Service
Order without TLO’s consent in connection with a sale by TRMC of the Mandan
Refinery so long as the transferee: (i) agrees to assume all of TRMC’s
obligations under this Agreement and any applicable Trucking Service Order and
(ii) is financially and operationally capable of fulfilling the terms of this
Agreement and any applicable Trucking Service Order, which determination shall
be made by TRMC in its reasonable judgment.
(b)    TLO shall not assign any of its rights or obligations under this
Agreement or any Trucking Service Order without TRMC’s prior written consent,
which consent shall not be unreasonably withheld, conditioned or delayed;
provided, however; that (i) TLO may assign this Agreement or any Trucking
Service Order without TRMC’s consent in connection with a sale by TLO of TLO's
truck gathering operation so long as the transferee: (A) agrees to assume all of
TLO's obligations under this Agreement and any applicable Trucking Service
Order, (B) is financially and operationally capable of fulfilling the terms of
this Agreement and any applicable Trucking Service Order, which determination
shall be made by TLO in its reasonable judgment, and (C) is not a competitor of
TRMC; and (ii) TLO shall be permitted to make a collateral assignment of this
Agreement and any applicable Trucking Service Order solely to secure working
capital financing for TLO.
(c)    Any assignment that is not undertaken in accordance with the provisions
set forth above shall be null and void ab initio. A Party making any assignment
shall promptly notify the other Party of such assignment, regardless of whether
consent is required. This Agreement and all Trucking Service Orders shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns.
(d)    TRMC’s obligations hereunder shall not terminate in connection with a
Partnership Change of Control.
20.NOTICE
All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (i) if by transmission by
facsimile or hand delivery, when delivered; (ii) by e-mail on the next business
day after delivery, if receipt is confirmed, (iii) if mailed via the official
governmental mail system, five (5) Business Days after mailing, provided said
notice is sent first class, postage pre-paid, via certified or registered mail,
with a return receipt requested; or (iv) if mailed by an internationally
recognized overnight express mail service such as Federal Express,


14 of 24

--------------------------------------------------------------------------------





UPS, or DHL Worldwide, one (1) Business Day after deposit therewith prepaid. All
notices will be addressed to the Parties at the respective addresses as follows:
 
If to TRMC, to:
 
 
 
 
 
 
 
 
Tesoro Refining & Marketing Company LLC
19100 Ridgewood Parkway
San Antonio, Texas 78259
 
 
 
 
 
 
 
 
For Invoice Payment and Questions:
Attention: Crude Accounting
Fax: (210) 881-6435
Email: tsocrudeinvoices@tsocorp.com
 
 
 
 
 
 
 
 
For Legal Notices:
Attention: Commercial-Legal Dept.
Email: Commercial-Legal@tsocorp.com
 
 
 
 
 
 
 
 
For Contract Administration:
Attention: Contracts Administrator - Third Party Logistics
Phone: (210) 626-6876    
Email: Anahi.G.Covarrubias@tsocorp.com 
 
 
 
 
 
 
 
 
For all Other Notices and Communications:
Attention: Damon M. Van Zandt - Senior Director Trading, Mid Con & CAM
Phone: (210) 626-4069
Email: Damon.M.VanZandt@tsocorp.com
 
 
 
 
 
 
 
 
With copy to:     
John Tsouvalas, Third Party Logistics Director
Phone: (210) 626-4282
Email: John.Tsouvalas@tsocorp.com  
 
 
 
 
 
 
 
If to TLO, to:
 
 
 
 
 
 
 
 
 
Tesoro Logistics Operations LLC
19100 Ridgewood Parkway
San Antonio, Texas 78259
 
 
 
 
 
 
 
 
With a copy to:
 
 
 
 
 
Logistics Contract Administration
19100 Ridgewood Pkwy
San Antonio, TX 78259
E-mail: logcontractadmin@tsocorp.com
 
 
 
 
 
 
 





15 of 24

--------------------------------------------------------------------------------





 
For legal notices:
 
 
 
 
 
Attention: General Counsel
fax: (210) 745-4649


with a copy to: logisticslegal@tsocorp.com 
 
 
 
 
 
 
 



or to such other address or to such other person as either Party will have last
designated by notice to the other Party.
21.CONFIDENTIAL INFORMATION
(a)Obligations. Each Party shall use reasonable efforts to retain the other
Parties’ Confidential Information in confidence and not disclose the same to any
third party nor use the same, except as authorized by the disclosing Party in
writing or as expressly permitted in this Section 21. Each Party further agrees
to take the same care with the other Party’s Confidential Information as it does
with its own, but in no event less than a reasonable degree of care. Excepted
from these obligations of confidence and non-use is that information which:
(i)    is available, or becomes available, to the general public without fault
of the receiving Party;
(ii)    was in the possession of the receiving Party on a non-confidential basis
prior to receipt of the same from the disclosing Party (it being understood, for
the avoidance of doubt, that this exception shall not apply to information of
TRMC that was in the possession of TLO or any of its Affiliates as a result of
their ownership or operation of the TRMC's logistics assets prior to the
Effective Date);
(iii)    is obtained by the receiving Party without an obligation of confidence
from a third party who is rightfully in possession of such information and, to
the receiving Party’s knowledge, is under no obligation of confidentiality to
the disclosing Party; or
(iv)    is independently developed by the receiving Party without reference to
or use of the disclosing Party’s Confidential Information.
For the purpose of this Section 21, a specific item of Confidential Information
shall not be deemed to be within the foregoing exceptions merely because it is
embraced by, or underlies, more general information in the public domain or in
the possession of the receiving Party.
(b)Required Disclosure. Notwithstanding Section 21(a) above, if the receiving
Party becomes legally compelled to disclose the Confidential Information by a
court, Governmental Authority or Applicable Law, or is required to disclose by
the listing standards of the New York Stock Exchange, any of the disclosing
Party’s Confidential Information, the receiving Party shall promptly advise the
disclosing Party of such requirement to disclose Confidential Information as
soon as the receiving Party becomes aware that such a requirement to disclose
might become effective, in order that, where possible, the disclosing Party may
seek a protective order or such other remedy as the disclosing Party may
consider appropriate in the circumstances. The receiving Party shall disclose
only that portion of the disclosing Party’s Confidential Information that it is
required to disclose and shall cooperate with the disclosing Party in allowing
the disclosing Party to obtain such protective order or other relief.


16 of 24

--------------------------------------------------------------------------------





(c)Return of Information. Upon written request by the disclosing Party, all of
the disclosing Party’s Confidential Information in whatever form shall be
returned to the disclosing Party upon termination of this Agreement or destroyed
with such destruction certified by the receiving Party, without the receiving
Party retaining copies thereof except that one copy of all such Confidential
Information may be retained by a Party’s legal department solely to the extent
that such Party is required to keep a copy of such Confidential Information
pursuant to Applicable Law, and the receiving Party shall be entitled to retain
any Confidential Information in the electronic form or stored on automatic
computer back-up archiving systems during the period such backup or archived
materials are retained under such Party’s customary procedures and policies;
provided, however, that any Confidential Information retained by the receiving
Party shall be maintained subject to confidentiality pursuant to the terms of
this Section 21, and such archived or back-up Confidential Information shall not
be accessed except as required by Applicable Law.
(d)Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement (the “Receiving Party Personnel”). The Receiving Party Personnel who
have access to any Confidential Information of the disclosing Party will be made
aware of the confidentiality provision of this Agreement, and will be required
to abide by the terms thereof. Any third party contractors that are given access
to Confidential Information of a disclosing Party pursuant to the terms hereof
shall be required to sign a written agreement pursuant to which such Receiving
Party Personnel agree to be bound by the provisions of this Agreement, which
written agreement will expressly state that it is enforceable against such
Receiving Party Personnel by the disclosing Party.
(e)Survival. The obligation of confidentiality under this Section 21 shall
survive the termination of this Agreement for a period of two (2) years.
22.MISCELLANEOUS
(a)Modification; Waiver. This Agreement and any Trucking Service Order may be
terminated, amended or modified only by a written instrument executed by the
Parties. Any of the terms and conditions of this Agreement and any Trucking
Service Order may be waived in writing at any time by the Party entitled to the
benefits thereof. No waiver of any of the terms and conditions of this Agreement
or any Trucking Service Order, or any breach thereof, will be effective unless
in writing signed by a duly authorized individual on behalf of the Party against
which the waiver is sought to be enforced. No waiver of any term or condition or
of any breach of this Agreement or any Trucking Service Order will be deemed or
will constitute a waiver of any other term or condition or of any later breach
(whether or not similar), nor will such waiver constitute a continuing waiver
unless otherwise expressly provided.
(b)Entire Agreement. This Agreement, together with the Schedules, Exhibits and
Trucking Service Orders, constitutes the entire agreement among the Parties
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings of the Parties in connection therewith.
(c)Governing Law; Jurisdiction. This Agreement and any Trucking Service Order
shall be governed by the laws of the State of Texas without giving effect to its
conflict of laws principles. Each Party hereby irrevocably submits to the
exclusive jurisdiction of any federal court of competent jurisdiction situated
in the United States District Court for the Western District of Texas, San
Antonio Division, or if such federal court declines to exercise or does not have


17 of 24

--------------------------------------------------------------------------------





jurisdiction, in the district court of Bexar County, Texas. The Parties
expressly and irrevocably submit to the jurisdiction of said Courts and
irrevocably waive any objection which they may now or hereafter have to the
laying of venue of any action, suit or proceeding arising out of or relating to
this Agreement or any Trucking Service Order brought in such Courts, irrevocably
waive any claim that any such action, suit or proceeding brought in any such
Court has been brought in an inconvenient forum and further irrevocably waive
the right to object, with respect to such claim, action, suit or proceeding
brought in any such Court, that such Court does not have jurisdiction over such
Party. The Parties hereby irrevocably consent to the service of process by
registered mail, postage prepaid, or by personal service within or without the
State of Texas. Nothing contained herein shall affect the right to serve process
in any manner permitted by law.
(d)Counterparts. This Agreement and any Trucking Service Order may be executed
in one or more counterparts (including by facsimile or portable document format
(pdf)) for the convenience of the Parties hereto, each of which counterparts
will be deemed an original, but all of which counterparts together will
constitute one and the same agreement.
(e)Severability. Whenever possible, each provision of this Agreement and any
Trucking Service Order will be interpreted in such manner as to be valid and
effective under applicable law, but if any provision of this Agreement, any
Trucking Service Order or the application of any such provision to any Person or
circumstance will be held invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
will not affect any other provision hereof, and the Parties will negotiate in
good faith with a view to substitute for such provision a suitable and equitable
solution in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid, illegal or unenforceable provision.
(f)No Third Party Beneficiaries. It is expressly understood that the provisions
of this Agreement and any Trucking Service Order do not impart enforceable
rights in anyone who is not a Party or successor or permitted assignee of a
Party.
(g)WAIVER OF JURY TRIAL. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDING RELATING TO THIS AGREEMENT, ANY TRUCKING SERVICE ORDER OR ANY
PERFORMANCE OR FAILURE TO PERFORM ANY OBLIGATION HEREUNDER.
(h)Schedules and Exhibits. Each of the Schedules, Exhibits and Trucking Service
Orders attached hereto and referred to herein is hereby incorporated in and made
a part of this Agreement as if set forth in full herein.
[SIGNATURE PAGES FOLLOW]






18 of 24

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.
 
TESORO REFINING & MARKETING COMPANY LLC
 
 
 
 
By:
 
 
 
 
 
 
 
 
TESORO LOGISTICS OPERATIONS LLC
 
 
 
 
By:
 





Signature Page to
Renewal Trucking Transportation Services Agreement

--------------------------------------------------------------------------------






SCHEDULE I
TLO Truck Unloading Facilities
Location
Storage Tanks
Putnam
Three 400 bbl tanks
Sidney
Two 400 bbl tanks
Alexander
Two 400 bbl tanks
Cartwright
One 5,000 bbl tank
Treetop
Three 400 bbl tanks
Little Knife
One 10,000 bbl tank
Connolly
Four 400 bbl tanks
Keene
Two Lane unloading facility
Blue Buttes
Three 400 bbl tanks
Tioga
Three 400 bbl tanks
Lignite
Three 400 bbl tanks
Charlson
Three 400 bbl tank







Schedule I

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF TRUCKING SERVICE ORDER
TRUCKING SERVICE ORDER PURSUANT TO the Renewal Trucking Transportation Services
Agreement
This Trucking Service Order is entered as of ___, 20__, by and between Tesoro
Logistics Operations LLC, a Delaware limited liability company (“TLO”), and
Tesoro Refining & Marketing Company LLC, a Delaware limited liability company
(“TRMC”), pursuant to and in accordance with the terms of the Renewal Trucking
Transportation Services Agreement dated as of _____________, between such
parties (the “Agreement”).
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Agreement.
Pursuant to Section 5 of the Agreement, the parties hereto agree to the
following provisions:
[Insert applicable provisions:
(i)     any additional or ancillary Truck Gathering Services;
(ii)    the amount of requested Excess Volumes
(iii)    the tank usage rate for all Barrels unloaded from trucks into TLO’s
Truck Unloading Facilities, subject to adjustment as set forth in this Agreement
or any Trucking Service Order (“Tank Usage Rate”);
(iv)     Trucking Rates to be paid by TRMC, including the applicable dispatch
fee and minimum rate components thereof, subject to adjustment as set forth in
this Agreement or any Trucking Service Order (“Trucking Rate”);
(v)    Quarterly rate adjustments in excess of those in Section 5(e) and the
annual agreement upon five third party carriers;
(vi)    Additional receipt and delivery locations mutually agreed upon between
the Parties.
Other:]
Except as set forth in this Trucking Service Order, the other terms of the
Agreement shall continue in full force and effect and shall apply to the terms
of this Trucking Service Order.
[Signature Page Follows]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Trucking Service
Order as of the date first written above.


TESORO REFINING & MARKETING COMPANY LLC
 
 
 
 
 
 
By:
 
 
 
Name
 
 
Title
 
 
 
 
TESORO LOGISTICS OPERATIONS LLC
 
 
 
 
 
 
By:
 
 
 
Name
 
 
Title
 








--------------------------------------------------------------------------------








EXHIBIT B


Section 11 Insurance Requirements


At all times during the Term and for a period of two (2) years after termination
of this Agreement for any coverage maintained on a “claims-made” basis, TLO
and/or any of its third party carriers (if applicable) (“Carrier”) shall
maintain at their expense the below listed insurance in the amounts specified
below which are minimum requirements. TLO shall require that Carrier cause all
of its contractors providing authorized drivers or authorized vehicles, to carry
such insurance, and TLO shall be liable to TRMC for their failure to do so. Such
insurance shall provide coverage to TRMC and such policies, other than Worker’s
Compensation Insurance, shall include TRMC as an additional insured. Each policy
shall provide that it is primary to and not contributory with any other
insurance, including any self-insured retention, maintained by TLO (which shall
be excess) and each policy shall provide the full coverage required by this
Agreement. All such insurance shall be written with carriers and underwriters
acceptable to TRMC, and eligible to do business in the states where the
gathering operations are located and having and maintaining an A.M. Best
financial strength rating of no less than “A-”and financial size rating no less
than “VII”; provided that TLO and/or the Carrier may procure worker’s
compensation insurance from the state fund of the state where the gathering
operations are located.
(i)
Workers Compensation and Occupational Disease Insurance which fully complies
with Applicable Law of the state where the gathering operations are located, in
limits not less than statutory requirements;

(ii)
Employers Liability Insurance with a minimum limit of $1,000,000 for each
accident, covering injury or death to any employee which may be outside the
scope of the worker’s compensation statute of the jurisdiction in which the
worker’s service is performed, and in the aggregate as respects occupational
disease;

(iii)
Commercial General Liability Insurance, including contractual liability
insurance covering Carrier’s indemnity obligations under this Agreement, with
minimum limits of $1,000,000 combined single limit per occurrence for bodily
injury and property damage liability, or such higher limits as may be required
by TRMC or by Applicable Law from time to time. This policy shall include Broad
Form Contractual Liability insurance coverage which shall specifically apply to
the obligations assumed in this Agreement by TLO;

(iv)
Automobile Liability Insurance covering all owned, non-owned and hired vehicles,
with minimum limits of $1,000,000 combined single limit per occurrence for
bodily injury and property damage liability, or such higher limit(s) as may be
required by TLO or by Applicable Law from time to time. Coverage must assure
compliance with Sections 29 and 30 of the Motor Carrier Act of 1980 and all
applicable rules and regulations of the Federal Highway Administration’s Bureau
of Motor Carrier Safety and Interstate Commerce Commissioner (Form MCS 90
Endorsement). Limits of liability for this insurance must be in accordance with
the financial responsibility requirement of the Motor Carrier Act, but not less
than $1,000,000 per occurrence;

(v)
Excess (Umbrella) Liability Insurance with limits not less than $4,000,000 per
occurrence. Additional excess limits may be utilized to supplement inadequate
limits in the primary policies required in items (ii), (iii), and (iv) above;






--------------------------------------------------------------------------------





(vi) Pollution Legal Liability with limits not less than $25,000,000 per loss
with an annual aggregate of $25,000,000. Coverage shall apply to bodily injury
and property damage including loss of use of damaged property and property that
has not been physically injured; clean up costs, defense, including costs and
expenses incurred in the investigation, defense or settlement of claim; and
(vii)
Property Insurance, with a limit of no less than $1,000,000, which property
insurance shall be first-party property insurance to adequately cover TLO’s
owned property; including personal property of others.

(b)    All such policies must be endorsed with a Waiver of Subrogation
endorsement, effectively waiving rights of recovery under subrogation or
otherwise, against TRMC, and shall contain where applicable, a severability of
interest clause and a standard cross liability clause.
(c)    Upon execution of this Agreement and prior to the operation of any
equipment by TLO, Carrier or its authorized drivers, TLO and/or Carrier will
furnish to TRMC, and at least annually thereafter (or at any other times upon
request by TRMC) during the Term (and for any coverage maintained on a
“claims-made” basis, for two (2) years after the termination of this Agreement),
insurance certificates and/or certified copies of the original policies to
evidence the insurance required herein, including on behalf of Carrier’s
contractors providing authorized vehicles or authorized drivers. Such
certificates shall be in the form of the “Accord” Certificate of Insurance, and
reflect that they are for the benefit of TRMC and shall provide that there will
be no material change in or cancellation of the policies unless TRMC is given at
least thirty (30) days prior written notice. Certificates providing evidence of
renewal of coverage shall be furnished to TRMC prior to policy expiration.
(d)    TLO and/or Carrier shall be solely responsible for any deductibles or
self-insured retention.







